Exhibit COMPENSATION COMMITTEE CHARTER 1. Consider and authorize the compensation philosophy for the personnel of the Corporation; 2. Review and evaluate chief executive officer and senior management performance, in light of goals and objectives set by the Committee that include the Corporation’s performance and return to stockholders; 3. Annually review and approve perquisites for the chief executive officer and senior management; 4. Set the chief executive officer's and senior management’s compensation based upon performance; 5. Consider and make recommendations to the board of directors on matters relating to organization and succession of senior management; 6. Consider and approve the report of the Committee for inclusion in any proxy statement or information statement or annual report; 7. Make recommendations to the board of directors with respect to incentive compensation plans, deferred compensation plans, executive retirement plans, and equity based plans; 8. Administer incentive, deferred compensation, and equity based plans; 9. Annually review and update this charter for consideration by the board of directors; 10. Annually evaluate performance and function of the Compensation and Organization Committee; 11. Report the matters considered and actions taken by the Compensation and Organization Committee to the board of directors.
